Exhibit 10.1

EMPLOYMENT AGREEMENT

Employment Agreement, dated as of _____________, 2008 (this "Agreement"), by and
between ______________________________, a resident of the State of Florida (the
"Executive"), and Sun American Bank, a Florida corporation (the "Bank").

R E C I T A L S:

The Bank is a Florida state banking corporation engaged in the business of
banking in Florida and the southeast United States (making loans and receiving
deposits) and activities in connection with the foregoing (the "Business").

The Bank is desirous of continuing to employ the Executive in the position set
forth below, and the Executive desires to be employed by the Bank in such
position, upon the terms and provisions, and subject to the conditions, set
forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, the parties hereto agree
as follows:

1.

Employment; Term.  The Bank shall employ the Executive, and the Executive shall
accept employment by the Bank, upon the terms and provisions, and subject to the
conditions, of this Agreement.  The term of the Executive's employment hereunder
shall commence as of January 1, 2008 and terminate on December 31, 2008 (the
"Employment Term"). Unless written notice is given by either party at least 30
days prior to the end of the term, the term of this Agreement will be
automatically extended on a year-to-year basis.

2.

Position and Duties.

(a)

Position. The Bank shall employ the Executive, and the Executive shall serve, as
________________________________________________________________ of Sun American
Bank.  The Executive shall be responsible for those duties set forth in the 2008
Addendum attached hereto and made a part hereof.  The Executive shall have such
additional responsibilities or duties with respect to the Bank as may be
determined and assigned to the Executive by Chief Executive Officer of the Bank,
which responsibilities and duties shall generally be of a nature which may be
assigned to executives in a similar position.  The Executive shall report to
______________________________.

(b)

Other Organizations. Nothing in this Agreement shall prohibit the Executive from
serving as an officer or director of any entity or business enterprise, or
otherwise participating in educational, welfare, social, religious and civic
organizations; provided, however, that during the Employment Term, the Executive
 (1) shall request prior written approval from the Bank to serve in such
capacity; (2) shall not serve as a director or officer of any entity or business
enterprise which engages in a business that competes directly with the Business;
and (3) shall devote his full time and efforts to his position with the Bank.

(c)

Investments. Nothing in this Agreement shall prohibit the Executive from making
any investments in the securities of any entity or business enterprise;
provided, however, that during the Employment Term, the Executive shall not make
any investments (other than "passive investments" as defined below) in the
securities of any entity or business enterprise which engages in a business that
competes directly with the Business.  An investment shall be considered a
"passive investment" to the extent that such securities (i) are actively traded
on a United States national securities exchange, on the NASDAQ National Market
System or Small Cap Market System, on the OTC Bulletin Board, or on any foreign
securities exchange, and (ii) represent, at the time such investment is made,
less than five percent (5%) of the aggregate voting power of such entity or
business enterprise.





1




--------------------------------------------------------------------------------

(d)

Location. The Executive shall perform his duties from his current offices or at
such other location as may be mutually agreed by the Chief Executive Officer and
the Executive.

3.

Base Salary; Sale Bonus; Other Bonuses.

(a)

Base Salary. During the Employment Term, the Bank shall pay to the Executive an
annual base salary as set forth in the 2008 Addendum, attached hereto and made a
part hereof.  The Base Salary shall be payable in equal bi-weekly installments
during any year of the Employment Term; provided, however, that such payments
shall be subject to withholding for applicable taxes and any other amounts
generally withheld from compensation paid to salaried senior executives of the
Bank. 

(b)

Sale Bonus. If, during the Employment Term, the Bank and/or its parent
corporation, SunAmerican Bancorp (“Bancorp”), (i) consummates a merger,
consolidation, sale of all or substantially all of its assets, or enters into a
business combination whereby, following such transaction, the Bank or Bancorp is
not the surviving corporation or (ii) enters into a transaction or series of
transactions with a person, group or entity resulting in the acquisition of
fifty percent (50%) or more of the then outstanding shares of Common Stock (or
any other securities with voting rights attached thereto) of the Bank or
Bancorp, then simultaneously with the consummation of any event set forth in
this Section 3(c), (a “Triggering Event”), the Bank shall pay to the Executive a
bonus in cash in an amount equal two(2) times Executive’s average annual salary
(including cash bonuses received, if any) for the 24 month period preceding such
Triggering Event.

(c)

Other Bonuses. In addition, at the sole discretion of the Chief Executive
Officer, Executive may receive additional compensation in the form of cash
bonuses and/or stock options.

4.

Business Expenses.  The Bank shall reimburse the Executive for all necessary and
reasonable expenses actually incurred or paid by the Executive during the
Employment Term in connection with the performance of the Executive’s duties and
obligations to the Bank in accordance with this Agreement, in accordance with
the Bank’s policies from time to time in effect.

5.

Benefits; Indemnification and D&O Insurance.

(a)

Certain Benefits. During the Employment Term, the Executive may (subject to
applicable eligibility requirements) participate in such insurance and health
and medical benefits as are generally made available to the senior executives of
the Bank pursuant to such plans as are from time to time maintained by the Bank.
The Executive acknowledges that his participation in any benefit plan may
require the Executive's co-payment of a periodic premium as a deduction from his
salary.  The Executive agrees that the Bank may purchase key man life insurance
on his life with the Bank as the beneficiary.

(b)

Vacation. During each full year of the Employment Term, the Executive shall be
entitled to the number of weeks of vacation set forth in the 2008 Addendum
attached hereto and made a part hereof.  The Executive shall take vacation at
such time or times as approved by the Chief Executive Officer of the Bank.

(c)

Other Benefits. During the Employment Term, the Executive shall be entitled to
receive such other benefits as may be provided to other senior executives of the
Bank, including participation in the Bank's 401(k) plan and stock option plan.

(d)

Indemnification. During the Employment Term, the Bank shall indemnify the
Executive and hold the Executive fully harmless from and against all claims,
actions suits, proceedings, liabilities damages, fines, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) which
may be incurred by the Executive in connection with the performance of his
duties hereunder, to the fullest extent permitted by applicable law and to the
extent no less than provided to any other senior executive officer of the Bank.





2




--------------------------------------------------------------------------------

6.

Solicitation of Bank Personnel. Executive agrees during the term of this
agreement and for a period of one year subsequent to termination, that he will
not solicit or cause or authorize, directly or indirectly, to be solicited for
employment or employ or cause or authorize, directly or indirectly, to be
employed or engaged as an employee, independent contractor or sales agent, for
or on behalf of himself or any other person or entity, any person who was an
employee, independent contractor or sales agent of Bank during any portion of
the period of Executive’s employment or engagement by Bank.  Executive agrees
and acknowledges that such actions may subject Bank to irreparable harm and, in
addition to any damages caused by such actions, Executive shall be liable for
the costs of any legal actions  brought by Bank to enforce such prohibition
whether suit be brought or not.  

7.

Non-Competition.  Except as otherwise provided in this Agreement, during the
Employment Term, the Executive shall not, anywhere within the State of Florida,
directly or indirectly, alone or in association with any other Person, directly
or indirectly, (i) acquire, or own in any manner, any interest in any Person
that engages in the Business or that engages in any business, activity or
enterprise that competes with any aspect of the Business, or (ii) be interested
in (whether as an owner, director, officer, partner, member, lender,
shareholder, vendor, consultant, employee, advisor, agent, independent
contractor or otherwise), or otherwise participate in the management or
operation of, any Person that engages in any business, activity or enterprise
that competes with any aspect of the Business.

8.

Protection of Confidential Information. 

(a)

General. The Executive acknowledges that prior to the date hereof the Executive
has had access to, and during the course of the Executive's employment hereunder
will have access to, significant Confidential Information (as hereinafter
defined).  The Executive shall maintain all Confidential Information in strict
confidence and shall not disclose any Confidential Information to any other
Person, except as necessary in connection with the performance of the
Executive's duties and obligations under this Agreement, and (ii) the Executive
shall not use any Confidential Information for any purpose whatsoever except in
connection with the performance of the Executive's duties and obligations under
this Agreement. 

(b)

Definition. For purposes of this Agreement, "Confidential Information" shall
mean any and all information pertaining to the Bank and the Business, whether
such information is in written form or communicated orally, visually or
otherwise, that is proprietary, non-public or relates to any trade secret,
including, but not limited to, customer data, files, business secrets and
business techniques.  Notwithstanding the foregoing, Confidential Information
shall not include information that (i) is or becomes generally available to, or
known by, the public through no fault of the Executive, or (ii) is independently
acquired or developed by the Executive without violating any of his obligations
under this Agreement.

(c)

Return of Information.  

(i)

Upon request of the Bank, the Executive agrees to promptly return all
Confidential Information furnished to it by the Bank, together with all copies
thereof in its possession.

(ii)

Upon the termination of the Executive’s employment, the Executive shall promptly
return to the Bank (or destroy) the Confidential Information which had been
disclosed to it, together will all copies, summaries, and extracts of that
Confidential Information.





3




--------------------------------------------------------------------------------

9.

Certain Additional Agreements.

(a)

Legitimate Interest. The Executive agrees that it is a legitimate interest of
the Bank and reasonable and necessary for the protection of the goodwill and
business of the Bank, which are valuable to the Bank, that the Executive make
the covenants contained in Section 6, Section 7 and Section 8 of this Agreement.

(b)

Fair and Reasonable. The parties acknowledge that (i) the type and periods of
restriction imposed in the provisions of Section 6, Section 7 and Section 8 of
this Agreement are fair and reasonable and are reasonably required to protect
and maintain the proprietary and other legitimate business interests of the
Bank, as well as the goodwill associated with the Business conducted by the Bank
and (ii) the time, scope, geographic area and other provisions of Section 6,
Section 7 and Section 8 of this Agreement have been specifically negotiated by
sophisticated commercial parties represented by experienced legal counsel.

(c)

Illegality. In the event that any covenant contained in this Agreement,
including, without limitation, any covenant contained in Section 6, Section 7,
or Section 8 of this Agreement shall be determined by any court of competent
jurisdiction to be illegal, invalid or unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, (i) such covenant shall
be interpreted to extend over the maximum period of time for which it may be
legal, valid and enforceable, as applicable, and/or over the maximum
geographical area as to which it may be legal, valid and enforceable, as
applicable, and/or to the maximum extent in all other respects as to which it
may be legal, valid and enforceable, as applicable, all as determined by such
court making such determination, and (ii) in its reduced form, such covenant
shall then be legal, valid and enforceable, as applicable, but such reduced form
of covenant shall only apply with respect to the operation of such covenant in
the particular jurisdiction in or for which such adjudication is made.  It is
the intention of the parties that such covenants shall be enforceable to the
maximum extent permitted by applicable law.

10.

Specific Performance.  The Executive acknowledges that any breach or threatened
breach of the covenants contained in Section 6, Section 7, Section 8 and Section
9 of this Agreement will cause the Bank material and irreparable damage, the
exact amount of which will be difficult to ascertain and that the remedies at
law for any such breach or threatened breach will be inadequate.  Accordingly,
the Executive agrees that the Bank shall, in addition to all other available
rights and remedies (including, but not limited to, seeking such damages as
either of them can show it has sustained by reason of such breach), be entitled
to specific performance and injunctive relief in respect of any breach or
threatened breach of any of Section 6, Section 7, Section 8 and Section 9 of
this Agreement, without being required to post bond or other security and
without having to prove the inadequacy of the available remedies at law or
irreparable harm.

11.

Termination.

(a)

Death. In the event of the death of the Executive during the Employment Term,
the Executive's employment hereunder shall automatically terminate as of the
date of death; provided, however, that the Executive's estate or legal
representative, as the case may be, shall be entitled to receive, and the Bank
shall pay the Executive's estate or legal representative, as the case may be,
(i) the Base Salary owing to the Executive hereunder through the date of death
plus Base Salary for the remaining term of this Agreement plus a twelve (12)
month period subsequent thereto; and (ii) any business expenses which were
properly reimbursable to the Executive pursuant to Section 4 hereof, through the
date of termination.  The Executive shall be entitled to no further payment upon
such termination.





4




--------------------------------------------------------------------------------

(b)

Incapacity. In the event of the Executive's Incapacity (as hereinafter defined),
the Bank may, in its sole discretion, upon written notice to the Executive,
terminate the Executive's employment hereunder upon written notice to the
Executive; provided, however, that the Executive or the Executive's legal
representative, as the case may be, shall be entitled to receive, and the Bank
shall pay the Executive or the Executive's legal representative, as the case may
be, (i) the Base Salary owing to the Executive hereunder through the date the
Executive receives written notice from the Bank of his termination due to
Incapacity plus Base Salary for the remaining term of this Agreement plus a
twelve (12) month period subsequent thereto; and (ii) any business expenses
which were properly reimbursable to the Executive pursuant to Section 4 hereof
through the date of termination.  The Executive shall be entitled to no further
payment upon such termination.

For purposes of this Agreement, "Incapacity" shall mean the Executive's
inability to perform his duties and obligations hereunder on account of illness
or other impairment for three (3) consecutive months. 

(c)

For Cause. The Bank shall have the right to terminate the Executive's employment
under this Agreement at any time for Cause (as hereinafter defined) upon written
notice to the Executive.  In the event the Executive's employment hereunder is
terminated by the Bank for Cause, or the Executive voluntarily terminates his
employment with the Bank prior to the end of the Employment Term upon ninety
(90) days prior written notice from the Executive to the Bank, the Executive
shall be entitled to receive, and the Bank shall pay the Executive, (i) the Base
Salary owing to the Executive hereunder through the date of termination; and
(ii) any accrued but unpaid any business expenses which were properly
reimbursable to the Executive pursuant to Section 4 hereof through the date of
termination.  The Executive shall be entitled to no further payment upon such
termination.  The Executive acknowledges and agrees that each of the factors
which comprise the definition of "Cause" as set forth below constitutes, on an
individual basis, adequate and sufficient grounds for termination of the
Executive's employment with the Bank.  If the Executive voluntarily terminates
his employment hereunder, it shall not be deemed a breach of this Agreement by
the Executive or a violation of the Executive's duties or obligations hereunder.

For purposes of this Agreement, "Cause" shall mean, with respect to the
termination of Executive, (i) the material breach by Executive of any of the
material terms or provisions of this Agreement (provided, however, that if such
breach is curable, only after 10 days’ notice in reasonable detail, if not
cured), (ii) the willful misconduct of Executive in connection with the
performance of his material duties hereunder, or the willful refusal by
Executive to perform all or any portion of his material duties and
responsibilities required pursuant to this Agreement or (iii) fraud, criminal
conduct, material dishonesty or breach of trust or embezzlement by Executive.





5




--------------------------------------------------------------------------------

(d)

Without Cause. The Bank shall have the right to terminate the Executive's
employment hereunder without Cause at any time upon thirty (30) days prior
written notice to the Executive.  If the Bank terminates the Executive's
employment hereunder without Cause, the Executive shall be entitled to receive,
and the Bank shall pay the Executive, in accordance with the Bank's regular
payroll policy, (i) Base Salary owing to the Executive through date of
termination plus Base Salary for the remaining term of this Agreement. (the
period for which Base Salary shall be owed to the Executive under this Section
11(d)(i) shall be referred to herein as the "Severance Period"); and (ii) any
business expenses which were properly reimbursable to the Executive pursuant to
Section 4 hereof through the date of termination; and (iv) during the Severance
Period, the health, medical insurance and other benefits which are provided to
the Executive in Section 5(a) hereunder.  In addition, if the Bank terminates
the Executive's employment hereunder without Cause, any stock options granted by
the Bank to the Executive which have not vested or are not yet exercisable shall
automatically vest and become immediately exercisable by the Executive
commencing on the date of termination and continuing for such period as provided
under the respective stock option plan.  During the Severance Period, the
provisions of the paragraphs 6, 7 and 9 shall continue to apply.  In the event
of a breach of such provisions, Bank shall have the option to terminate any
payments and benefits provided under this Section 11(d) and institute any legal
action necessary to enforce Executive’s obligations under such paragraphs with
the Executive being responsible for any legal costs incurred by Bank in
enforcing Executive’s obligation hereunder.

12.

Miscellaneous.

(a)

Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows:  (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
four (4) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 5:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party's facsimile machine).  If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 12(a)), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender).  All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable: 

If to the Bank, to:

Sun American Bank

                     

Attn: Michael Golden

                        

9293 Glades Road

                        

Boca Raton, FL







If to the Executive, to:

_____________________

_____________________

_____________________








6




--------------------------------------------------------------------------------

or to such other address as any party may specify by notice given to the other
party in accordance with this Section 12(a). 

(b)

Amendment.  This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto.  

(c)

Entire Agreement.  This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter, all of which are merged herein.

(d)

Waiver.  Any waiver by a party hereto of any breach of or failure to comply with
any provision or condition of this Agreement by any other party hereto shall not
be construed as, or constitute, a continuing waiver of such provision or
condition, or a waiver of any other breach of, or failure to comply with, any
other provision or condition of this Agreement, any such waiver to be limited to
the specific matter and instance for which it is given.  No waiver of any such
breach or failure or of any provision or condition of this Agreement shall be
effective unless in a written instrument signed by the party granting the waiver
and delivered to the other party hereto in the manner provided for hereunder in
Section 12(a).  No failure or delay by any party to enforce or exercise its
rights hereunder shall be deemed a waiver hereof, nor shall any single or
partial exercise of any such right or any abandonment or discontinuance of steps
to enforce such rights, preclude any other or further exercise thereof or the
exercise of any other right.

13.

Governing Law; Jurisdiction.

(a)

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida applicable to agreements made and to be performed in that
state, without regard to any of its principles of conflicts of laws or other
laws that would result in the application of the laws of another jurisdiction.  

(b)

Each of the parties unconditionally and irrevocably consents to the exclusive
jurisdiction of the courts of the State of Florida located in Palm Beach County
and the federal district court for the Southern District of Florida located in
Palm Beach County with respect to any suit, action or proceeding arising out of
or relating to this Agreement, and each of the parties hereby unconditionally
and irrevocably waives any objection to venue in any such court or to assert
that any such court is an inconvenient forum, and agrees that service of any
summons, complaint, notice or other process relating to such suit, action or
other proceeding may be effected in the manner provided in Section 13(a)
hereof.  Each of the parties hereby unconditionally and irrevocably waives the
right to a trial by jury in any such action, suit or other proceeding.

14.

Binding Effect, No Assignment, etc.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective legal
representatives, heirs, estate, successors and permitted assigns.  Neither this
Agreement nor any right, interest or obligation hereunder may be assigned by any
party hereto without the prior written consent of the other party, and any
attempt to do so shall be void and of no force and effect, except (i)
assignments and transfers by operation of law and (ii) that the Bank may assign
any or all of its respective rights, interests and obligations hereunder to any
purchaser of a majority of the issued and outstanding capital stock of the Bank
or a substantial part of the assets of the Bank. 

15.

Third Parties.  Nothing herein is intended or shall be construed to confer upon
or give to any Person, other than the parties hereto (or persons set forth in
Section 14), any rights, privileges or remedies under or by reason of this
Agreement.





7




--------------------------------------------------------------------------------

16.

Headings.  The section headings contained in this Agreement are inserted for
reference purposes only and shall not affect in any way the meaning,
construction or interpretation of this Agreement.  Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate.  References to the singular shall include the plural and vice
versa.

17.

Counterparts.  This Agreement may be executed in two (2) or more counterparts
(including by facsimile signature, which shall constitute a legal and valid
signature), and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same document.  This Agreement
shall become effective when one or more counterparts, taken together, shall have
been executed and delivered by all of the parties. 




[Signature Page Follows]





8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.










         

SUN AMERICAN BANK

 

 

  

 

 

 

 

By:  

 

 

Name:

Title:

Michael E. Golden

Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

By:

 

 

Name:

 








9




--------------------------------------------------------------------------------

2008 Addendum

                                         







Duties of Executive:




____see attached position description________________

____________________________________________

____________________________________________

____________________________________________







Base salary for
2008                                                                $____________




Vacation time for 2008

          _____________




2008 Granted options on January 3, 2008                                 
 _____________




Car Allowance

          _____________

                                       








10


